This action was brought in the district court of Creek county by James Bullett and Susie Harjo against plaintiffs in error and defendants in error, who are numerous and need not be set out in this opinion, to recover a certain tract of land in Creek county allotted by Charley Keys and of which he died seized and possessed. At his death the land descended to his widow and minor child. The child died, and the main contention is as to whether the land descended under the Arkansas statute. The widow died, and her interest descended to her father, Joe Deere, and cross-petitioners in error, Yarner Chupco, Amanda Micco, Mary Deere, Lucy Buckner, and John M. McDonald, guardian ad litem, claim to be the sole heirs of John Deere, and therefore entitled to the land. Defendants in error D. Replogle and H. L. Graves also claim title to the land, and were adjudged to be the owners of the land as against cross-petitioners in error, and they appealed. The rights and interests of all the parties to this voluminous record have been settled except the issues involved as between cross-petitioners in error hereinbefore mentioned and defendants in error D. Replogle and H. L. Graves. Cross-petitioners in error filed their brief in this court on the 19th day of September, 1919, but defendants in error have filed no brief and have shown no reason why same has not been done.
In such a situation this court is not required to search the record to find some theory upon which the judgment of the trial court may be sustained, but where the brief filed on behalf of the plaintiff in error reasonably supports his assignments of error, this court will reverse the judgment in accordance with the prayer of the petition in error. Security Insurance Co. v. Droke, 40 Okla. 116, 136 P. 340; Frost v. Haley, 63 Okla. 19,161 P. 1174.
We have carefully examined the brief of the plaintiff in error in this cause and the same appears to reasonably sustain the assignments of error. The judgment of the trial court is, therefore, reversed, and the cause is remanded to the district court of Creek county, with directions to grant a new trial. *Page 244